IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LAQUITA LYNN POWELL,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4119

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 19, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
Michael A. Flowers, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS and WETHERELL, JJ., and ADRIAN G. SOUD, ASSOCIATE
JUDGE, CONCUR.